Citation Nr: 0111444	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a dental condition.  

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

These matters came to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2000, the veteran accepted a videoconference hearing 
in lieu of an in-person hearing.  The hearing was conducted 
by the undersigned in May 2000.  


FINDING OF FACT

The veteran does not have a dental condition due to service 
trauma.  Any treatment during service does not constitute 
dental trauma for purposes of service connection and 
eligibility for VA dental treatment based on dental trauma.


CONCLUSION OF LAW

A dental condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1712 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.149 (effective prior to June 8, 1999); 
38 C.F.R. § 3.381 (in effect as of June 8, 1999); 38 C.F.R. 
§ 17.161 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION




Entitlement to Service Connection for a Dental Condition

Factual Background

At the time of his December 1966 entrance examination, the 
veteran reported a history of severe tooth or gum trouble, 
and specifically noted that he suffered from an occasional 
toothache and that there was not a tendency to bleed which 
was of any significance.   An examination for replacement of 
dental records was conducted in September 1968.  The 
examination revealed that the veteran was missing all of his 
upper teeth and seven lower teeth.  It also revealed diseased 
lower teeth.  The records also reflect routine dental 
treatment, including fillings for carious teeth and 
impressions taken for dentures.  At the time of the 
separation examination in August 1969, it was noted that the 
veteran's tooth trouble was corrected with extractions and 
dentures, without sequelae.  

At his personal hearing conducted in May 2000, the veteran 
testified that he experiences popping and soreness.  At 
times, he cannot open his mouth.  The veteran testified that 
he underwent dental treatment during service.  Prior to 
service, he underwent some moderate dental treatment.  During 
service, when he complained of a toothache, he ended up 
having eight teeth pulled.  The veteran was not certain for 
the reason for the extractions.  The veteran discussed the 
plate he used to wear and the particular difficulties he has 
experienced with the plate. 

Legal Analysis

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process, 
including the elimination of any requirement that a claimant 
submit a well-grounded claim.  Although the RO denied this 
claim as not well-grounded, a remand is not in order since a 
review of the evidence and the law in this case demonstrates 
that a review of the matter on the merits reveals that there 
is no legal basis to grant this claim. 

Furthermore, the Board finds that the RO has met its duty to 
assist the appellant in the development of these claims under 
the Veterans Claims Assistance Act of 2000.  By virtue of the 
statement of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  When the veteran 
testified before the Board in May 2000, the veteran and his 
representative were given notice of the evidence necessary to 
substantiate the claim.  The duty to suggest evidence was met 
at the time of the hearing pursuant to 38 C.F.R. § 3.103 
(2000).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were obtained and 
associated with the claims folder, and the National Personnel 
Records Center has indicated that all available records have 
been forwarded.  The veteran has not indicated if he is 
receiving any vocational rehabilitation.  A hearing, 
requested by the veteran, was conducted before the Board in 
May 2000 and the transcript is associated with the claims 
folder.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) 
(effective June 8, 1999).  This regulation is substantially 
the same as 38 C.F.R. § 4.149, which was in effect prior to 
June 8, 1999, and provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I); veterans having a noncompensable 
service-connected dental condition provided that they apply 
for treatment within a certain time after service (Class II); 
those having a noncompensable service-connected dental 
condition adjudicated as resulting from combat wound or other 
service trauma (Class II(a)); those who were Prisoners of War 
(Classes II(b) and (c)); those whose dental condition is 
aggravating an associated service-connected disability (Class 
III or adjunct eligibility); those whose service-connected 
disabilities are rated as 100 percent disabling (Class IV); 
those who are participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31 (Class V); and those who have a dental 
condition that is complicating authorized treatment for a 
medical condition (Class VI).  38 U.S.C.A. § 1712 (West 
1991); 38 C.F.R. § 17.161 (2000).  

In this case, the veteran does not allege nor does the 
evidence suggest that he meets any of the eligibility 
categories for VA outpatient dental treatment.  His dental 
treatment in service included extractions and dentures, and 
while he alleges complications from this treatment, there is 
no medical evidence of such.  At the time of the separation 
examination, it was found that there were no sequelae.  
Furthermore, dental treatment during service itself does not 
constitute dental trauma.  VAOPGCPREC 5-97.  Even if service 
connection were granted for the veteran's missing teeth, it 
would not lead to eligibility for VA outpatient care under 
any category.

Since replaceable missing teeth are considered 
noncompensable, and thus there would be no Class I 
eligibility; the time for one- time Class II treatment has 
expired; it is not shown that a dental condition is due to a 
combat wound or other service trauma, as required for Class 
II(a) treatment; and it is neither claimed nor shown that 
service-connected status for the condition would lead to 
dental treatment eligibility under any other category of the 
law.  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 
(2000).

Therefore, given the facts and the law in this case, there is 
no legal basis to grant this claim.  As the law, rather than 
the evidence, is dispositive in this case, the claim is 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

Entitlement to service connection for a dental condition has 
not been established, and the appeal is denied.  


REMAND

Entitlement to Service Connection for a Right Leg Disability, 
a Right Knee Disability, and Hypertension

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process, 
including the elimination of any requirement that a claimant 
submit a well-grounded claim.  As these procedures could not 
have been followed by the RO at the time of the above 
referenced rating decision, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

A review of the claims folder shows that the RO denied these 
claims as not well grounded.  As noted above, the statutory 
requirement that a veteran submit a well-grounded claim, 
however, was repealed by the Veterans Claims Assistance Act 
of 2000, as discussed above.  Hence, due process requires 
that this claim be developed and readjudicated under the 
Veterans Claims Assistance Act of 2000 on the merits.  
Bernard, 4 Vet. App. at 392-94.  

Regarding the right leg and knee claim, the service medical 
records reflect an injury to the left leg and knee in 1969.  
However, the veteran claims that he injured his right leg and 
knee that year, and the post-service records reflect his 
ongoing complaints as well as diagnosed conditions affecting 
the right lower extremity.  A VA examination, which would 
include a review of the pertinent medical records and 
history, has not been conducted.  

Similarly, a VA examination has not been conducted with 
regard to the claim for hypertension.  The veteran claims 
that he was diagnosed with hypertension prior to his entry 
into service.  The post-service records do reflect a 
diagnosis of the condition.  However, an opinion regarding 
incurrence or aggravation has not been offered in this case.  

Given the above discussion, the Board finds that the evidence 
is insufficient to decide these issues with any certainty.  
As the Board cannot exercise its own independent judgment on 
medical matters, further examinations are required, to 
include opinions based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under the new 
law, a veteran is entitled to a complete VA medical 
examination which includes an opinion whether there is a 
nexus between the claimed disorder and service based on all 
possible evidence.  Therefore, additional development is in 
order in order in light of the new law.

The Board further notes that the veteran has referred to 
medical treatment he received from a private physician, Dr. 
McNeil, prior to and after service.  He further noted that 
this particular physician was located in Elkin, North 
Carolina.  Given the particular arguments presented in this 
case regarding the diagnosis of hypertension as well as his 
ongoing right knee and leg complaints following service, 
records of the treatment should be secured and associated 
with the claims folder.  Under Section 3 of the Veterans 
Claims Assistance Act of 2000, (to be codified at 38 U.S.C. § 
5103A(b)), VA must make reasonable efforts to obtain relevant 
records that the claimant adequately identifies to VA and 
authorizes VA to obtain.  The Board points out that with 
regard to records from a Federal department or agency, the 
new law requires that "efforts to obtain those records shall 
continue until they are obtained unless it is reasonably 
certain that the records do not exist or that further efforts 
to obtain them would be futile."  (emphasis added).  
Documentary evidence that further efforts would be "futile" 
is not currently included in the claims folder.  Therefore, 
the efforts to obtain the any VA or other government agency 
records, if they are ultimately are not available, the RO 
must secure written evidence to that effect, and provide 
appropriate notice in accordance with the new law to be 
codified at 38 U.S.C. § 5103A(b)(2).  

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

In addition, the veteran asserts that he is a combat veteran.  
Where a combat veteran alleges he suffers disability due to 
an injury incurred in service,  38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154 makes it clear that 
special considerations attend the cases of combat veterans.  

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b) (West 1991).  These veterans may prove 
service connection by "satisfactory lay or other evidence" 
even in the absence of official records.  Section 1154(b) 
relaxes evidentiary standards so that "satisfactory lay or 
other evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service. See 
Caluza.  In Collette, the United States Court of Appeals 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).  

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

In light of the foregoing, the RO should attempt to verify if 
the veteran had combat service, and, if so, the directives as 
set forth above should be applied.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should attempt to verify if 
the veteran had combat service.

2.  The RO should contact the veteran, 
and request that he identify any health 
care provider that treated him for right 
knee and right leg conditions, as well as 
hypertension since his separation from 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, including records from Dr. 
McNeil in Elkin, North Carolina.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature, extent, 
manifestations, and etiology of any right 
leg disability, right knee disability, 
and hypertension.  The entire claims 
file, to include all evidence added to 
the record pursuant to this REMAND, as 
well as a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  All indicated x-rays and 
laboratory tests should be completed.  
The report of examination should include 
a specific diagnosis as to whether the 
veteran does or does not have a right leg 
disability, a right knee disability, and 
hypertension.  With respect to each 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that each disability was 
caused or aggravated by the veteran's 
active military service.  The complete 
rationale for each conclusion reached 
should be set forth in a typewritten 
report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
service connection for a right leg 
disability, a right knee disability, and 
hypertension, in light of 38 U.S.C.A. 
§ 1154(b) if applicable, and in light of 
all pertinent evidence of record and 
legal authority, to specifically include 
that cited to herein.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

6.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 



